      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 1 of 21


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,             No.   2:19-cr-00213-JAM
12                  Plaintiff,
13        v.                               ORDER DENYING DEFENDANT’S MOTION
                                           TO DISMISS
14   Reginald Smith,
15                  Defendant.
16

17       Defendant Reginald Smith moves to dismiss the indictment for

18   violation of the Speedy Trial Act (“STA”) by post-indictment

19   delay.    Mot. to Dismiss (“Mot.”), ECF No. 43.       The Government has

20   responded in opposition, Opp’n, ECF No. 50, to which Smith has

21   replied, Reply, ECF No. 52.      After consideration of the parties’

22   briefing on the motion and relevant legal authority, the Court

23   DENIES Smith’s Motion to Dismiss.

24                               I.   BACKGROUND

25       On December 5, 2019, a grand jury indicted Smith, charging

26   him with one count of Possession with Intent to Distribute

27   Methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(B), and one count

28   of Possession of a Firearm in Furtherance of a Drug Trafficking
                                          1
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 2 of 21


1    Crime, 21 U.S.C. § 853(a).      See ECF No. 1.    Two weeks later,

2    Smith made an initial appearance before the magistrate judge.             He

3    entered a not guilty plea, demanded a jury trial, and was taken

4    into custody.   Dec. 19, 2019 Mins., ECF No. 4.        Pretrial services

5    then issued a bail report.      The report highlighted Smith’s

6    history of substance abuse and violent crime.         It ultimately

7    concluded that, at the time, there was no condition, or

8    combination of conditions, that could be fashioned to reasonably

9    assure Smith’s appearance at future court proceedings or the

10   safety of the community.     On December 23, the magistrate judge

11   held a detention hearing.     Based on Pretrial Services’

12   recommendation, she issued an order of detention pending trial.

13   ECF No. 7.   Smith remains in custody.

14        During the period Smith has been in custody, time has been

15   excluded under the STA for several different reasons.             Smith

16   agreed to exclusions of time for defense preparation, pursuant to

17   18 U.S.C. § 3161(h)(7) (also known as “Local Code T4”), from

18   December 19, 2019 to April 14, 2020.       See ECF Nos. 4, 10, 11.        In

19   March, the Eastern District of California began issuing general

20   orders, restricting the Court’s operations, to help minimize the
21   spread of COVID-19.    See Information Re: COVID-19 and Court

22   Operations, Restrictions, and Closures,

23   http://www.caed.uscourts.gov/caednew/index.cfm/news/covid-19-

24   courthouse-closure-and-court-hearing-information/.          Keeping in

25   compliance with these orders, on March 23, 2020, the Court

26   continued Smith’s April 14, 2020, status conference to June 16,
27   2020.   See ECF No. 12.

28        On May 1, 2020, the Government moved to exclude time from
                                          2
         Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 3 of 21


1    April 14, 2020, to June 16, 2020, under the STA’s “ends of

2    justice” exclusion.       See ECF No. 13; see also 18 U.S.C.

3    § 3161(h)(7)(A).       The Court granted in part and denied in part

4    the Government’s motion.        See Order, ECF No. 18.      The Court could

5    not retroactively exclude time under the ends-of-justice

6    exclusion, so time was not excluded from April 15, 2020, to April

7    30, 2020.1     However, the Court excluded time between May 1, 2020,

8    and May 19, 2020—the day the Order was issued—pursuant to 18

9    U.S.C. § 3161(h)(1)(D).        And the Court prospectively excluded

10   time under the ends-of-justice exclusion from the date of its

11   Order until Smith’s June 16, 2020, status conference.

12          On May 26, 2020, Smith filed a motion to suppress.            See ECF

13   No. 19.     This tolled Smith’s speedy trial clock from May 26,

14   2020, until July 27, 2020, the date the Court decided the motion,

15   pursuant to 18 U.S.C. § 3161(h)(1)(D).           Then on July 27, 2020,

16   the Government filed another motion to exclude time under the

17   ends-of-justice exclusion.         See ECF No. 37.     And on August 25,

18   2020, Smith filed the instant motion to dismiss and another

19   motion to suppress.       See ECF Nos. 43, 44.      The Court decided

20   Smith’s second motion to suppress on September 18, 2020, see ECF
21   No. 54; and granted the Government’s motion to exclude time

22   between August 20, 2020, to September 22, 2020, pursuant to

23   § 3161(h)(1)(D), as motions were pending, see ECF No. 55.             The

24   time between September 22, 2020, and the date of this Order is

25   also excludable under § 3161(h)(1)(D).

26
27   1 The Court’s Order at ECF No. 18 incorrectly characterized the
     denied time period as beginning on April 19, 2020, when it
28   instead began on April 15, 2020.
                                      3
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 4 of 21


1                                II.    OPINION

2           A.   Speedy Trial Act

3                1.    Legal Standard

4           Congress enacted the STA, in part, to codify the strong

5    public interest in speedy justice.        United States v. Pollock,

6    726 F.2d 1456, 1459–60 (9th Cir. 1984).        But it was also born

7    out of Congress’s “concern[] about a number of

8    problems . . . that vex an individual who is forced to await

9    trial for long periods of time.”         Id. (citing H.R. Rep. No.

10   1508, 93rd Cong. 2d Sess., reprinted in [1974] U.S. Code Cong. &

11   Ad.News 7401, 7408).     These problems include: “disruption of

12   family life, loss of employment, anxiety, suspicion, and public

13   obloquy.”   Id.    To address these correspondent concerns, the STA

14   sets strict time limits on the two phases of prosecution: the

15   time period between arrest/service of summons and an indictment

16   (“Phase 1”), and the time period between arraignment and trial

17   (“Phase 2”).      Absent an exclusion of time, Phase 1 cannot exceed

18   30 days and Phase 2 cannot exceed 70 days.        18 U.S.C. § 3161(b),

19   (c).   If a defendant is not brought to trial within these time

20   limits, “the information or indictment shall be dismissed on
21   motion for the defendant.”      18 U.S.C. § 3162(a)(2).

22          Section 3161(h) sets forth permissible grounds for

23   excluding time under the STA.      One of these grounds is now

24   commonly referred to as an ends-of-justice exclusion.             Provided

25   by subsection (h)(7), this exclusion permits defendant, defense

26   counsel, and the government’s counsel to seek an ends-of-justice
27   continuance.      18 U.S.C. § 3161(h)(7)(A).    A court may also grant

28   an ends-of-justice continuance on its own motion.          Id.
                                          4
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 5 of 21


1    Regardless of who seeks the continuance, a court must satisfy

2    itself of each of § 3161(h)(7)’s requirements before granting

3    the motion.

4        Regarding its duration, an ends-of-justice exclusion must

5    be “specifically limited in time.”       United States v. Ramirez-

6    Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000).         Although

7    § 3161(h)(7) permits district courts to exclude “any period of

8    delay,” the Ninth Circuit has underscored that this temporal

9    flexibility does not permit an ends-of-justice continuance to be

10   indefinite.   United States v. Jordan, 915 F.2d 563, 565 (9th

11   Cir. 1990); Pollock, 726 F.2d at 1461.        Moreover, an ends-of-

12   justice continuance must be “justified [on the record] with

13   reference to the facts as of the time the delay is ordered.”

14   Ramirez-Cortez, 213 F.3d at 1154 (emphasis in original)

15   (internal quotation marks omitted).       After independently

16   considering factors listed in § 3161(h)(7)(B), “among others,” a

17   court must determine whether “the ends of justice served [by

18   granting a continuance” outweigh “the best interest of the

19   public and the defendant in the speedy trial.”         18 U.S.C.

20   § 3161(h)(7)(A).
21       The STA “imposes strict specificity requirements” on these

22   findings.   United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir.

23   1997).   “[T]he ‘ends of justice’ exclusion . . . may not be

24   invoked in such a way as to circumvent the time limitations set

25   forth in the [STA].”    United States v. Clymer, 25 F.3d 824, 829

26   (9th Cir. 1994).    The ends-of-justice provision “is not a
27   general exclusion for every delay, and any continuance granted

28   under it must be based on specific underlying factual
                                          5
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 6 of 21


1    circumstances.”     United States v. Martin, 742 F.2d 512, 514 (9th

2    Cir. 1984).     Courts are not entitled “to rely on the unverified

3    claims” of the party seeking a continuance.         Id. at 1270.   Nor

4    may they conclude that one of the § 3161(h)(7)(B) factors

5    justifies a continuance without tethering that conclusion to

6    case-specific considerations.      United States v. Perez-Reveles,

7    715 F.2d 1348, 1352 (9th Cir. 1983) (“although the complexity of

8    the case is a permissible factor . . . the mere conclusion that

9    the case is complex is insufficient.”).

10       A court must set forth these findings on the record, either

11   orally or in writing.     18 U.S.C. § 3161(h)(7)(A); see also

12   Zedner v. United States, 547 U.S. 489, 509 (2006); Ramirez-

13   Cortez, 213 F.3d at 1153.     A court need not issue its specific

14   findings “at the precise moment it grants a[n ends-of-justice]

15   continuance.”     United States v. Bryant, 726 F.2d 510, 511 (9th

16   Cir. 1984).     That said, § 3161(h)(7)’s analysis is a forward-

17   looking inquiry.    “A court may not, ‘subsequent to the grant of

18   a continuance, undertake for the first time to consider the

19   factors and provide the findings required by

20   [§ 3161(h)(7)(A)].’”     Jordan, 915 F.2d at 566 (quoting United
21   States v. Frey, 735 F.2d 350, 352 (9th Cir. 1984)); see also

22   Frey, 735 F.2d at 352 (holding that a district court may not

23   make nunc pro tunc ends-of-justice findings to accommodate an

24   “unwitting violation of the [STA].”).

25             2.      STA Violation

26       As a preliminary matter, a statutory violation of the STA
27   has not yet occurred in this case.       The STA mandates dismissal

28   of the indictment upon defendant’s motion if the seventy-day
                                          6
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 7 of 21


1    limitations period is exceeded.      18 U.S.C. § 3162(a)(2).      Not

2    counted toward the limitations period is any time rightfully

3    excluded under § 3161(h).     Id.   In making this determination,

4    the Court must first ascertain when the seventy-day clock began

5    running.   United States v. Wirsing, 867 F.2d 1227, 1229 (9th

6    Cir. 1989).     Smith’s indictment was returned on December 5,

7    2019.   As described above, it is clear that given the amount of

8    time properly excluded since Smith was indicted and made his

9    initial appearance, seventy days of non-excludable time have not

10   passed as of the date of this Order.

11       Accordingly, Smith’s statutory rights under the STA have

12   not yet been violated.     See Wirsing, 867 F.2d at 1231 (the Ninth

13   Circuit held that, accounting for excludable days, the district

14   court properly denied defendants’ motions to dismiss as the

15   limitations period had not been exceeded).

16              3.     Ends-of-Justice

17       Although there is time remaining on Smith’s speedy trial

18   clock, it is readily apparent that at this stage of the pandemic

19   additional delay is inevitable and Smith cannot receive a jury

20   trial within the time prescribed by the STA.         The Court
21   therefore must decide whether another ends-of-justice

22   continuance in this case should be applied.         Before applying an

23   ends-of-justice continuance, a judge must find “the ends of

24   justice served by taking such action outweigh the best interest

25   of the public and the defendant in a speedy trial.”          18 U.S.C.

26   § 3161(h)(7)(A).     Because § 3161(h)(7)(A) requires this
27   balancing to be case-specific, the Court cannot, and does not,

28   find that considerations surrounding COVID-19’s impact on public
                                          7
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 8 of 21


1    safety and the Court’s operations will, in every case, outweigh

2    the best interest of the defendant and the public in a speedy

3    trial.   And although ends-of-justice interests and speedy-trial

4    interests are concededly abstract, courts must nevertheless

5    attempt to define them in each case and assess which set of

6    interests is weightier under the circumstances.         The factors set

7    forth in § 3161(h)(7)(B), “among others,” aid in this analysis.

8                      a.   Impossibility - § 3161(h)(7)(B)(i)

9        The Court must first consider whether its failure to apply

10   an ends-of-justice continuance “would be likely to make a

11   continuation of [the] proceedings impossible, or result in a

12   miscarriage of justice.”     18 U.S.C. § 3161(h)(7)(B)(i).        This

13   factor weighs in favor of granting a continuance.            The state of

14   California, and this district, are still heavily impacted by

15   COVID-19.   On October 7, 2020, 3,575 new COVID-19 infections

16   were confirmed in California.      See https://www.cdph.ca.gov/

17   Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx.            The state

18   now has had a total of 834,800 positive cases.         Id.    As a

19   result, state and local restrictions are still in effect.

20   Although this district’s general orders grant each judge
21   discretion on when to resume in-person proceedings, it is not

22   possible to predict with absolute certainty when an in-person

23   jury trial can safely occur in this Court.        However, the

24   undersigned does not agree with Smith that this delay is

25   indefinite.   This Court is confident that jury trials will

26   resume in 2021.
27       If the Court does not apply another ends-of-justice

28   continuance, Smith’s speedy trial clock will soon expire.            At
                                          8
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 9 of 21


1    that point, the Court will have no choice but to dismiss the

2    charges brought against him.      See 18 U.S.C. § 3162(a)(2).       While

3    the Government may sometimes re-indict a defendant on

4    previously-dismissed charges, re-indictment could prove to be a

5    difficult—if not impossible—task.        See Zender, 547 U.S. at 499

6    (citing 18 U.S.C. § 3288) (a new indictment may be returned only

7    if the charges are dismissed without prejudice and the defendant

8    is re-indicted within six calendar months of the date of the

9    dismissal).   Consequently, the Court finds its failure to grant

10   an ends-of-justice continuance in this case “would be likely to

11   make a continuation of [this] case impossible.”         18 U.S.C.

12   § 3161(h)(B)(i).

13                   b.     Complexity - § 3161(h)(7)(B)(ii)

14       Courts must also assess whether a case “is so unusual or so

15   complex . . . that it is unreasonable to expect adequate

16   preparation for pretrial proceedings or for the trial itself”

17   within the STA’s prescribed limits.       18 U.S.C.

18   § 3161(h)(7)(B)(ii).    The “number of defendants, the nature of

19   the prosecution, or the existence of novel questions of fact or

20   law” may give rise to a Court’s complexity finding.          Id.
21   Neither party contends this case is complex nor does the Court

22   find it to be so.    Indeed, it involves two relatively

23   straightforward charges against a single defendant.          The nature

24   of the proceedings weighs in favor of Smith and the public’s

25   interest in a speedy trial.

26                   c.     Pre-Indictment Delay - § 3161(h)(7)(B)(iii)
27       In cases where an arrest precedes indictment, courts must

28   consider whether a delay in filing the indictment was caused by
                                          9
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 10 of 21


1    one of two circumstances: (1) the arrest occurred “at such a

2    time that it is unreasonable to expect return and filing of the

3    indictment” within the STA’s time limits, or (2) “the facts upon

4    which the grand jury must base its determination are unusual or

5    complex.”    This factor has no bearing on this case’s analysis or

6    the Court’s ends of justice determination here.

7                     d.    Competency/Continuity of Counsel -

8                           § 3161(h)(7)(B)(iv)

9         Section 3161(h)(B)(iv) requires courts to consider

10   counsels’ ability to prepare and present their case, even when

11   the case is not so complex that it bears independent

12   consideration under the “complexity” factor.         Under this factor,

13   courts must ask whether not applying an ends-of-justice

14   continuance would (1) deny the defendant reasonable time to

15   obtain counsel, (2) “unreasonably deny” either party continuity

16   of counsel, or (3) deny either parties’ counsel “reasonable time

17   necessary for effective preparation, taking into account the

18   exercise of due diligence.”      18 U.S.C. § 3161(h)(7)(B)(iv).

19        COVID-19 has no doubt impacted counsels’ ability to prepare

20   and present their case.     But the difficulties posed by the
21   pandemic are not specific to this case.        Instead, when invoking

22   this provision, “[t]he government should [offer] something about

23   the specific people and documents involved in the underlying

24   case, why they were unavailable, or what information they were

25   looking for they lacked access to because of teleworking or

26   other conditions created by COVID-19.”        Elms v. United States,
27   No. 3:20-cv-00253-MMD-CLB, 2020 WL 2085970 at *2 (D. Nev. April

28   30, 2020).   The Government does not anticipate the spread of
                                          10
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 11 of 21


1    COVID-19 will impede trial preparation.        See Opp’n at 9–10.

2    This factor, therefore, weighs in favor of Smith’s and the

3    public’s speedy trial rights.

4                     e.    “Other” Factors - § 3161(h)(7)(B)

5          Section 3161(h)(7)(B) instructs that judges must consider

6    the enumerated factors, “among others.”        Other than the

7    prohibited considerations discussed below, the statute is silent

8    about what non-statutory factors judges should consider.           The

9    Court interprets this silence as conferring broad discretion to

10   consider factors it deems relevant based upon the specific facts

11   of the case and surrounding circumstances.         Indeed, in Lloyd,

12   the Ninth Circuit criticized the district court for failing to

13   take non-statutory considerations into account.          125 F.3d at

14   1269 (finding the district court should have considered whether

15   the parties “actually want[ed] and need[ed] a continuance, how

16   long a delay [was] actually required, [and] what adjustments

17   [could have been] made with respect to the trial calendars [to

18   avoid a continuance].”).

19         The caselaw surrounding COVID-19 ends-of-justice

20   continuances remains surprisingly sparse.         The caselaw that does
21   exist provides little guidance as to what non-statutory factors

22   the Court should consider under these circumstances.

23   Nonetheless, the Court finds the following factors relevant:

24     •   Whether the defendant is detained pending trial;

25     •   Whether COVID-19 is present in the facility where the

26         defendant is detained (and if so, whether the defendant
27         belongs to a population that is particularly susceptible to

28         complications if infected with the virus);
                                          11
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 12 of 21


1      •   Whether the court can safely conduct a jury trial;

2      •   Whether the defendant has invoked his speedy trial rights

3          since the case’s inception;

4      •   How long the defendant has been detained;

5      •   Whether the defendant is charged with a violent crime or

6          has a history of violent crime;

7      •   Whether the defendant was denied bail solely because of the

8          risk of nonappearance; and

9      •   Whether there is a specific reason to suspect recidivism if

10         charges are dismissed.

11         Arguably a defendant’s interest in a speedy trial is

12   greater when he is detained awaiting trial, is detained in

13   dangerous conditions, has invoked his speedy trial rights since

14   the case’s inception, and/or has been detained for a

15   particularly long period of time.         Alternatively, the ends of

16   justice served by excluding time under the STA are higher when

17   the court lacks the ability to safely hold a jury trial, when a

18   defendant is charged with a particularly violent crime, and when

19   there are other indications that a defendant may pose a danger

20   to society or recidivate if the STA clock runs and the charges
21   are dismissed.

22         First, the Court acknowledges that Smith has been in either

23   state or federal custody on these charges for over a year.

24   However, all parties acknowledge that the Court is currently

25   unable to safely hold a jury trial at this time.          As before, the

26   counties that make up the Eastern District of California are
27   reporting new COVID-19 cases, along with new COVID-19-related

28   deaths.   There is still no reliable treatment, cure, or vaccine
                                          12
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 13 of 21


1    for COVID-19.     Based on current circumstances and the

2    uncertainty that still looms large around COVID-19 and how to

3    effectively treat it, the Court finds it reasonable to conclude

4    that it will not be able to safely hold jury trials for the

5    remainder of 2020.     The Court’s current and continued inability

6    to hold trials in a way that does not put the public, the

7    parties, court staff and counsel at serious risk weighs in favor

8    of applying another continuance.

9         Smith first invoked his speedy trial rights on May 8, 2020,

10   see ECF No 15, and has done so again with the filing of this

11   motion on August 25, 2020, see ECF No. 43.         He is currently

12   housed in the Sacramento County Jail (“SCJ”), where COVID-19

13   infections have been detected.       How many infections—the Court

14   cannot say.     SCJ’s failure to report infection rates makes it

15   impossible for the Court to determine the severity of the

16   spread.

17         But Smith is in custody on charges of possession with

18   intent to distribute methamphetamine and possession of a firearm

19   in furtherance of this offense.       In 2003, Smith was convicted of

20   two counts of voluntary manslaughter and one count of assault
21   with possession of a firearm.       He received a twelve-year prison

22   sentence.     Smith was indicted for the present gun-related

23   offense four years after his release.

24        At Smith’s detention hearing, the magistrate judge ordered

25   he remain detained pending trial given (1) his criminal history,

26   (2) the lengthy period of incarceration he faces if convicted,
27   and (3) unknown or unverified background information.              See Order

28   of Detention, ECF No. 9.      The Court cannot ignore the magistrate
                                          13
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 14 of 21


1    judge’s reasoned decision, and a motion to dismiss is not the

2    appropriate way to reconsider it.         See Opp’n at 11.   Smith’s

3    track record of violent crime, and the magistrate judge’s

4    determinations, weigh in favor of applying an ends-of-justice

5    continuance.    In addition, Smith is relatively young, and the

6    Court has no reason to believe he has underlying medical

7    conditions that place him at heightened risk of complications if

8    infected with COVID-19.     In short, public safety considerations

9    in this case outweigh the primary factors that weigh in Smith’s

10   favor—pretrial detention and detection of COVID-19 at the

11   Sacramento County Jail—and lead this Court to conclude that a

12   further ends of justice continuance does not violate Smith’s STA

13   rights.

14                    f.    Prohibited Considerations - § 3161(h)(7)(C)

15        The STA bars judges from applying ends-of-justices

16   continuances based on (1) “general congestion of the court’s

17   calendar,” (2) the Government’s “lack of diligent preparation,”

18   or (3) the Government’s “failure to obtain available witnesses.”

19   18 U.S.C. § 3161(h)(7)(C).      The Ninth Circuit has also held that

20   the negotiation of a plea bargain is not a factor that may
21   support applying an ends-of-justice continuance.          Ramirez-

22   Cortez, 213 F.3d at 1156 (citing Perez-Reveles, 715 F.2d at

23   1352).    The Court has not taken any of these prohibited

24   considerations into account.

25                    g.    Conclusion

26        After carefully weighing the specific case factors
27   discussed above, the Court finds that the ends of justice served

28   by applying an exclusion of time continue to outweigh Smith and
                                          14
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 15 of 21


1    the public’s interests in a speedy trial.         The Court is

2    confident that it will resume jury trials sometime in 2021 and

3    therefore any time excluded will not be indefinite.          Applying

4    its most conservative and best estimate (which is all the Court

5    can do under these extraordinary and unusual circumstances), the

6    Court sets this case for jury trial on June 7, 2021 at 9:00 a.m.

7    The Court further sets a trial confirmation hearing for April

8    20, 2021 at 9:30 a.m.     This trial date is set with the

9    understanding that, if jury trials resume prior to June 7, 2021,

10   the Court will advance this trial to an earlier date mutually

11   convenient to the parties.

12         Accordingly, the Court, on its own motion, hereby orders

13   that the time from the date of this Order, through June 7, 2021,

14   shall be excluded from computation under the Speedy Trial Act,

15   18 U.S.C. § 3161(h)(7)(A).

16         B.   Sixth Amendment

17              1.    Legal Standard

18         “In all criminal prosecutions, the accused shall enjoy the

19   right to a speedy and public trial . . . .” U.S. Const. amend.

20   VI.   This right attaches upon arrest or indictment, whichever
21   occurs first.    See United States v. MacDonald, 456 U.S. 1, 6–7.

22   For Sixth Amendment purposes, Smith is entitled to a computation

23   of time from December 5, 2019, the date of his indictment.           To

24   determine whether a defendant has been deprived of the Sixth

25   Amendment right to a speedy trial, courts weigh the four Barker

26   factors which include: “(1) the length of the delay; (2) the
27   reason for the delay; (3) the defendant’s assertion of the

28   right; and (4) the prejudice resulting from the delay.”            United
                                          15
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 16 of 21


1    States v. Nance, 666 F.2d 353, 360 (9th Cir. 1982) (citing

2    Barker v. Wingo, 407 U.S. 514, 531–33 (1972)).

3         “Courts balance all four of these factors in a practical,

4    case-by-case analysis under Barker.”        United States v. Myers,

5    930 F.3d 1113, 1120 (9th Cir. 2019).        None of the four factors

6    is “either a necessary or sufficient condition” in determining

7    whether a defendant’s speedy trial rights have been violated.

8    Id. (citing Barker, 407 U.S. at 533).        Instead, the factors are

9    all related and must be considered together along with any other

10   relevant circumstances.     Id.

11        The Court has found that the STA has not been violated.

12   But this does not necessarily preclude a court from finding a

13   violation of the defendant’s Sixth Amendment right to a speedy

14   trial.   The STA itself provides that none of its provisions

15   “shall be interpreted as a bar to any claim of denial of a

16   speedy trial as required by amendment VI of the Constitution.”

17   18 U.S.C. § 3173.     However, it would be “an unusual case in

18   which the time limits of the [STA] have been met but the [S]ixth

19   [A]mendment right to speedy trial has been violated.”              Nance,

20   666 F.2d at 360.
21              2.    Analysis

22                    a.    Length of Delay

23        The Barker inquiry begins by considering whether the time

24   between accusation—whether by arrest or indictment—and trial “has

25   crossed the threshold dividing ordinary from ‘presumptively

26   prejudicial’ delay.”     Doggett v. United States, 505 U.S. 647, 652
27   (1992) (quoting Barker, 407 U.S. at 530–31)).         Only if the

28   accused makes this showing, does the Court go on to consider the
                                          16
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 17 of 21


1    other Barker factors.     Id. at 651–52.     There is no bright-line

2    time limit dividing the lengths that trigger further Barker

3    inquiry from those that do not, however, a delay of around one

4    year is considered presumptively prejudicial, and the presumption

5    that delay prejudices the defendant intensifies over time.            Id.

6    at 652; United States v. Gregory, 322 F.3d 1157, 1161–62 (9th

7    Cir. 2003).

8           Smith has been in federal pretrial custody for nine months

9    now.   Given the June 2021 trial date set by the Court, his trial

10   will be delayed by more than a year.        This delay is presumptively

11   prejudicial and clearly suffices to trigger the remainder of the

12   Barker inquiry.     See id. at 1161–62.

13                     b.   Reasons for the Delay

14          The length of the delay alone is not determinative.          “Among

15   other things, a court may consider whether the [G]overnment or

16   the criminal defendant is more to blame for the delay.”            Myers,

17   930 F.3d at 1119.      If the delay is more attributable to the

18   defendant, he is deemed to have waived the right to a speedy

19   trial.   Id.   By contrast, if the Government has acted in bad

20   faith in causing the delay, it must be “weighted heavily against
21   the [G]overnment.”     Id. (internal quotation marks and citation

22   omitted).   Most relevant here, “a good-faith, reasonable

23   justification for the delay, such as a missing witness [], or a

24   meritorious interlocutory appeal [], will weigh less heavily

25   against the [G]overnment or not weigh against the [G]overnment

26   at all.”    Id. at 1119–20 (citations omitted).
27          Smith does not contend the Government has attempted “to

28   delay the trial in order to [either] hamper the defense,” “gain
                                          17
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 18 of 21


1    some tactical advantage,” or “harass [him].”         Barker, 407 U.S.

2    at 531 n.32.     That said, the Court does not consider Smith’s

3    decision to file motions to suppress to be a reason to blame him

4    for the delay.    The Court finds the delay to be neither

5    attributable to the Government nor Smith.         Instead, the Court’s

6    decision to take responsible, emergency health measures to limit

7    the spread of COVID-19 is responsible for the delay.           The

8    Court’s inability to safely conduct a jury trial is a good-faith

9    and reasonable justification for the delay.         One that does not

10   weigh against the Government.

11                    c.    Responsibility to Assert the Right

12        The third Barker factor is whether the defendant asserted

13   his right to a speedy trial.       If the defendant fails to assert

14   the right, it will be difficult, but not impossible, for him to

15   prove he was denied a speedy trial.        Myers, 930 F.3d at 1120

16   (internal quotation marks and citation omitted).          Smith invoked

17   his speedy trial rights on May 8, 2020, and again on August 25,

18   2020.    See ECF Nos. 15, 43.    Smith’s decision to assert his

19   right not long after the time period his attorney required for

20   defense preparation, when it became apparent that a jury trial
21   would not be available to him for some time, strikes the Court

22   as reasonable.    Accordingly, this factor does not weigh against

23   Smith.

24                    d.    Prejudice

25        In evaluating the amount of prejudice resulting from the

26   delay, courts should consider the interests the speedy trial
27   right was designed to protect: (1) preventing oppressive

28   pretrial incarceration; (2) minimizing the anxiety and concern
                                          18
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 19 of 21


1    of the accused; and (3) limiting the possibility that the

2    defense will be impaired.      Myers, 930 F.3d at 1120.       Of these

3    interests, the last is “the most serious.”         Barker, 407 U.S. at

4    532.    “[T]he inability of a defendant adequately to prepare his

5    case skews the fairness of the entire system.”          Id.

6           The Court acknowledges that all the speedy trial interests

7    are important ones, however, the last and most weighty interest

8    carries the day.       Smith does not argue that his ability to

9    adequately prepare his case is impaired by pretrial delay.          Nor

10   can he.   Neither side alleges this is a complicated or complex

11   case.   Instead, it involves one defendant, a few police

12   officers, and two relatively straight forward criminal charges.

13   Moreover, there will be no erosion of exculpatory evidence and

14   testimony.    Each of the police officers involved in Smith’s

15   arrest were wearing body cameras.         Were memories to fade, the

16   footage from the night in question will undoubtedly assist in

17   refreshing recollections.

18                     e.    Conclusion

19          That Smith’s trial will be delayed by more than a year is

20   presumptively prejudicial.      However, the delay is justified and
21   imposed in good faith.      COVID-19 infections are still on the

22   rise in the district, around the state, and throughout the rest

23   of the country.    The Court cannot hold a jury trial at the

24   present time without putting the public, the parties, court

25   staff and the attorneys at substantial risk.         Finally, any

26   prejudice caused by the present length of the delay is mitigated
27   by the fact that there is no real risk that the defense will be

28   impaired by it.    Accordingly, the Court does not find that the
                                          19
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 20 of 21


1    delay until June 7, 2021, constitutes a violation of Smith’s

2    Sixth Amendment right to a speedy trial.

3         C.    Fifth Amendment

4         In addition to arguing that his statutory and Sixth

5    Amendment rights have been violated, Smith argues his pretrial

6    detention violates his Fifth Amendment rights.          See Mot. at 6–7.

7    This argument is without merit.       Smith cites to United States v.

8    Salerno, 481 U.S. 739 (1987) in support of this contention.              In

9    Salerno, the Supreme Court upheld the validity of the Bail

10   Reform Act, finding that it does not exceed the limitations

11   placed upon the Government by the Due Process Clause of the

12   Fifth Amendment.    In doing so, the Supreme Court mentioned that

13   pretrial detention might become excessively prolonged, and

14   therefore punitive.     Id. at 747 n.4.     However, it also

15   “intimate[d] no view as to the point at which detention in a

16   particular case might become excessively prolonged.”           Id.

17        In conducting its STA and Sixth Amendment analyses, the

18   Court has thoroughly set forth the reasons for which it finds

19   Smith’s detention has not been excessively prolonged.              The Court

20   has also deemed the determinations made by the magistrate judge
21   at Smith’s detention hearing to have been reasonable.              Smith has

22   not sought reconsideration of his detention order under the Bail

23   Reform Act and its applicable provisions.         If he believes his

24   circumstances have changed such that the analysis and result

25   might be different, he can move for reconsideration of the

26   magistrate’s pretrial detention order.
27                                III.   ORDER

28        For the reasons set forth above, the Court DENIES Smith’s
                                          20
      Case 2:19-cr-00213-JAM Document 58 Filed 10/14/20 Page 21 of 21


1    Motion to Dismiss.     The matter having been decided on the papers,

2    the October 27, 2020, hearing is VACATED.

3         Trial is set for June 7, 2021, and a trial confirmation

4    hearing is set for April 20, 2021.

5         The time between the date of this Order and June 7, 2021 is

6    excludable under 18 U.S.C. section 3161(h)(7)(A).

7         IT IS SO ORDERED.

8    Dated: October 14, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          21
